United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palm Coast, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-643
Issued: November 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 16, 2009 decision which affirmed the Office’s March 12, 2009
schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has more than a 13 percent impairment of his left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On August 1, 2005 appellant, then a 51-year-old letter carrier, injured his back while
picking up a tub of flats. He stopped work on August 1, 2005 and returned to part-time work on
September 16, 2005.1
The Office accepted the claim for sprain/strain lumbar region,
1

The record reflects that appellant again stopped work on May 20, 2006 and returned to full-time regular duty on
April 12, 2008.

sprain/strain of the neck and cervical spondylosis without myelopathy and traumatic arthropathy.
On June 25, 2007 it expanded the claim to include left-side sciatica, lumbar radiculopathy and
aggravation of thoracic degenerative disc disease.
In an August 7, 2008 report, Dr. Arthur Becan, an orthopedic surgeon, noted appellant’s
history of injury and treatment. He advised that appellant could not perform household chores
without modifications, could only sit comfortably for 30 minutes, could stand for 15 minutes and
had difficulty walking. Appellant also reported difficulty sleeping, climbing stairs and rising
from a seated position. Repetitive bending, twisting and lifting exacerbated his pain and he had
difficulty lifting more than five pounds or driving for prolonged periods. Examination of the
dorsal spine revealed tenderness over the posterior spinous processes from T6 to T10 with
paravertebral muscle spasm in the left paraspinal muscles. Dr. Becan noted limited dorsal
rotation bilaterally and had pain with all ranges of motion. The lumbosacral spine was tender
from L3 through S1 and with bilateral paravertebral muscle spasm, worse on the left. Appellant
had tenderness over the bilateral iliolumbar ligament and the left sacroiliac joint. Dr. Becan
noted diminished lumbosacral spine ranges of motion and indicated that there was pain with all
ranges of motion. He noted that the circumference of the gastrocnemius was 40 centimeters on
the right versus 37 on the left. Dr. Becan conducted a sensory examination, and related that
appellant had a perceived sensory deficit over the L5 and S1 dermatomes involving the left lower
extremity. He utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (5th ed. 2001) (A.M.A., Guides) and referred to Table 17-62 and
explained that appellant had 13 percent impairment for left calf atrophy. Dr. Becan referred to
Table 15-15 and Table 15-183 and determined that a Grade 2 sensory deficit of the left L5 nerve
root and left S1 nerve root would correspond to four percent impairment for each. He opined
that this resulted in 19 percent impairment to the left leg and advised that appellant reached
maximum medical improvement.
On November 4 and December, 18 2008 appellant claimed a schedule award.
On February 5, 2009 the Office referred appellant’s medical records, including
Dr. Becan’s report, to an Office medical adviser for review and calculation of impairment.
In a February 5, 2009 report, the Office medical adviser noted that Dr. Beacon had
provided ratings for sensory deficit and calf atrophy; however; according to Table 17-2 certain
ratings could not be combined. He explained for example that muscle atrophy could not be
combined with nerve injury.4 Thus, the Office medical adviser concluded that appellant had 13
percent impairment of the left leg due to atrophy, the higher of the two types of impairment rated
by Dr. Beacon. He opined that appellant reached maximum medical improvement on
August 7, 2008.

2

A.M.A., Guides 530.

3

Id. at 424.

4

Id. at 526.

2

Accordingly, on March 12, 2009, the Office granted appellant a schedule award for 13
percent permanent impairment of the left lower extremity. The award covered a period of 37.44
weeks from August 7, 2008 to April 26, 2009.
By letter dated March 19, 2009, appellant’s representative requested a hearing, which
was held on July 29, 2009.
By decision dated October 16, 2009, the Office affirmed its March 12, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
In evaluating lower extremity impairments, Chapter 17 of the A.M.A., Guides notes that
alternative methods exist by which impairment may be assessed: anatomic, functional or
diagnosis-based estimates.8 The evaluator is directed to the cross-usage chart at Table 17-2 on
page 526 to determine when the methods for evaluating impairment may be combined. Before
finalizing any physical impairment calculation that requires the combination of evaluation
factors, the Office medical adviser should verify the appropriateness of the combination in Table
17-2.9 If more than one method can be used, the method that provides the higher impairment
rating should be adopted.10
ANALYSIS
The Office accepted appellant’s claim for sprain/strain lumbar region, sprain/strain of the
neck and cervical spondylosis without myelopathy and traumatic arthropathy. It also later
accepted conditions that included left-side sciatica, lumbar radiculopathy and aggravation of
thoracic degenerative disc disease.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 .

7

Id.

8

A.M.A., Guides 525.

9

P.C., 58 ECAB 539 (2007).

10

A.M.A., Guides 527, 555.

3

In a report dated August 7, 2008, Dr. Becan noted findings, examined appellant and
utilized the A.M.A., Guides. He determined that appellant had atrophy of the gastrocnemius
which was 40 centimeters on the right versus 37 on the left. Dr. Becan referred to Table 17-611
and explained that this would correspond to 13 percent impairment for left calf atrophy. He also
conducted a sensory examination and related that appellant had a perceived sensory deficit over
the L5 and S1 dermatomes involving the left lower extremity. Dr. Becan referred to Table 15-15
and Table 15-1812 and determined that a Grade 2 sensory deficit of the left L5 nerve root and left
S1 nerve root would correspond to a four percent impairment for each. The Board notes that
according to Table 15-1513 a Grade 2 would correspond to a maximum 80 percent sensory
deficit, which would be multiplied by the maximum percentage loss of function due to sensory
deficit or pain. In this case, the maximum percentage loss of function due to sensory deficit or
pain for the L5 and S1 nerve roots would equate to five percent. Thus, the 80 percent sensory
deficit multiplied by the 5 percent for loss of function due to sensory deficit or pain would result
in a 4 percent impairment for each nerve root. The Board finds that Dr. Becan correctly applied
the A.M.A, Guides up to this point. However, Dr. Becan incorrectly combined 13 percent for the
left calf atrophy and the 8 percent for the nerve roots and opined that appellant was entitled to an
impairment of 19 percent to the left lower extremity. Combining these values was incorrect
because Table 17-2 of the A.M.A., Guides provides that impairment for atrophy should not be
combined with impairment for a nerve injury.14 Instead, Dr. Becan should have selected the
higher of the two ratings. As noted above, if more than one method can be used, the method that
provides the higher impairment rating should be adopted.15
In a February 5, 2009 report, the Office medical adviser also explained that under Table
17-2 ratings for muscle atrophy and a nerve injury could not be combined. Therefore, while
Dr. Becan correctly determined appellant’s entitlement under the individual impairments, he
incorrectly combined the values. The Office medical adviser concluded that appellant would be
entitled to the highest method provided by Dr. Becan, which was 13 percent for calf atrophy.
The Board finds that the medical adviser properly applied the A.M.A., Guides and that appellant
has no more than a 13 percent impairment of the left lower extremity.
On appeal, counsel suggests that a conflict was created between Dr. Becan and the Office
medical adviser. However, Dr. Becan’s opinion was of diminished probative value, with regard
to the final impairment rating, due to the fact that he incorrectly combined values that may not be
combined. Thus, his report was not based or a correct application of the A.M.A., Guides.16 As
11

Id. at 530.

12

Id. at 424.

13

Id.

14

Id. at 526.

15

Supra note 10.

16

An opinion which is not based upon the standards adopted by the Office and approved by the Board as
appropriate for evaluating schedule losses is of little probative value in determining the extent of a claimant’s
permanent impairment. I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009).

4

his report did not comport with the A.M.A., Guides, it was insufficient to give rise to a conflict
in the medical evidence.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a 13 percent impairment of his lower extremity, for which he received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2009 is affirmed.
Issued: November 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

